Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on May 24, 2021.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:

Title Objection
The title is objected to for the following reasons stated below:

In order to fulfill the formal terms of the singular article described in the claim language (37 CFR 1.1025), the examiner suggests amending the title in the claim and figure descriptions to be consistent with the claimed design:
-- BURGLAR ALARM --

Specification Objection
The specification is objected to for the following reasons stated below:

The figure descriptions should be grammatically clear and concise. Therefore, the descriptions of 3.1 – 3.7 should be amended to as follows:
-- 3.1 is a perspective view of our new design for a [amended title].
3.2 is a left side elevation view of 3.1.
3.3 is a bottom plan view of 3.1.
3.4 is a top plan view of 3.1.
3.5 is a second perspective view of 3.1.
3.6 is a front elevation view of 3.1.
3.7 is a rear elevation view of 3.1.   -- 


Drawing Objection
The drawings do not meet the following formal requirements:

Inconsistent Lines: Figures must be drawn consistently throughout to fully comprehend the disclosure. In amended 3.1, the indicated line is shown in broken lines. However, in amended 3.3, the indicated line is shown in solid lines. Consistency is needed. See marked up drawings below:


    PNG
    media_image1.png
    676
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    748
    media_image2.png
    Greyscale


Replacement Drawings
Replacement drawing sheets must include all of the drawing figures appearing on the prior version of the sheet, even if only one drawing figure is being amended. However, if the applicant cancels a drawing figure, follow these steps:
Do not include the canceled drawing figure on the replacement drawing sheet.
Make appropriate changes to the drawing figure descriptions for consistency.
Additional replacement sheets may be necessary to show renumbering of the remaining drawing figures.
If all the drawing figures on a drawing sheet are canceled, a replacement sheet is not required.
A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the drawing figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.

"Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner rejects the amended drawing figures, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136  but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA N WOOD whose telephone number is (571)272-6457. The examiner can normally be reached Monday - Friday, 8:30 - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA WOOD/Examiner, Art Unit 2915